NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                                FILED
                            FOR THE NINTH CIRCUIT                                  NOV 24 2010

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

PRAKASH NARSHING RANA,                            No. 06-73897

              Petitioner,                         Agency No. A079-276-992

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 4, 2010
                             San Francisco, California

Before: KOZINSKI, Chief Judge, RYMER, Circuit Judge, and KENNELLY,
District Judge.**

       The agency denied Rana’s asylum claim as time-barred. Rana has forfeited

any challenge to this ruling by failing to address it in his brief. See Singh v.

Ashcroft, 386 F.3d 1228, 1232 n.4 (9th Cir. 2004).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
      The agency denied Rana’s withholding of removal and CAT claims based on

the IJ’s adverse credibility determination. Substantial evidence supports this

determination. See Kin v. Holder, 595 F.3d 1050, 1055 (9th Cir. 2010). Rana

admitted that he possessed a valid Nepalese passport issued by the Nepalese

embassy in Washington, D.C., describing him as a citizen of Nepal and listing his

birthplace as Kathmandu, Nepal. The IJ reasonably found that Rana’s possession

of the passport undermined his claim of Bhutanese birth and citizenship. Because

this finding goes to the heart of Rana’s claims, we need not address the other

grounds upon which the IJ relied. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.

2003).

      The petition for review is DENIED.